DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 6, 11, 13, 15, 19, and 20 have been amended.
Claims 1-20 have been examined.
The drawing objections in the previous Office Action have been addressed and are withdrawn.
The specification objections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.
The § 101 rejections in the previous Office Action have been addressed and are withdrawn.
The provisional double patenting rejections in the previous Office Action are maintained.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15 and 19 are objected to because of the following informalities.
Claim 15 recites, at line 2, “the write-back buffer.” As the claims lack antecedent support for this limitation, this appears to be a typographical error. Applicant may have intended “a write-back buffer.”
Claim 19 recites, at lines 1-2, “the instruction-type comprise.” This limitation has issues with punctuation, subject-verb agreement, and antecedent basis. This appears to be a typographical error. Applicant may have intended “an instruction type comprises.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending US Application No. 16/820,446. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Application No. 16/820,446 includes all features of claim 1 of the instant application.

Claims under examination in 17/129,515
Copending claims in 16/820,446
Claim 1: 
A method comprising: identifying a first instruction as a preceding instruction; 

identifying a second instruction as a succeeding instruction; 

defining a dependency based on the identified first and second instructions, wherein the dependency corresponds to a predetermined ordered constraint; and 
generating, at a computing device, complimentary complementary parameters indicating the dependency of the first and second instructions, wherein the complementary parameters comprise a same value stored: in the first instruction operand field of the preceding instruction, wherein the preceding instruction comprises at least two fields configured to store a set of complementary parameters, and in the second instruction operand field of the succeedinq instruction, wherein the succeeding instruction comprises at least two fields configured to store the set of complementary parameters.
Claim 1: 
A method comprising: identifying a first instruction of a plurality of instructions as a preceding instruction; 
identifying a second instruction of the plurality of instructions as a succeeding instruction; 
defining a dependency based on the identified first and second instructions, wherein the dependency corresponds to a predetermined ordered constraint; 
generating, at a central processing unit (CPU), a complementary parameter indicating the dependency of the first and second instructions, wherein the complementary parameter comprises a same value stored in the first instruction operand field of the preceding instruction, wherein the preceding instruction comprises at least two fields configured to store a set of complementary parameters, and the second instruction operand field of the succeeding instruction, wherein the succeeding instruction comprises at least two fields configured to store the set of complementary parameters


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The remaining independent claims include similar features are likewise rejected. The dependent claims are rejected based on their dependency on rejected claims and/or because the dependent claims also contain similar features to those of the reference application. Tables comparing these claims to the corresponding claims of the reference are omitted in the interest of brevity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,950,927 by Apisdorf et al. (hereinafter referred to as “Apisdorf”).
Regarding claim 1, Apisdorf discloses:
a method comprising: identifying a first instruction as a preceding instruction; (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependee instruction, which is a preceding instruction upon which a subsequent instruction depends.);
identifying a second instruction as a succeeding instruction; defining a dependency based on the identified first and second instructions, wherein the dependency corresponds to a predetermined ordered constraint (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependency between instructions, which discloses a predetermined ordered constraint.); and 
generating, at a computing device, complementary parameters indicating the dependency of the first and second instructions (Apisdorf discloses, at col. 9, lines 20-31, a compiler, which discloses a CPU, generating dependence indicators as depends bits and tells bits, i.e., complementary parameters indicating the dependency of first and second instructions. The bits are included in the instructions, i.e., the instruction operand fields, and have the same value, i.e., a value of one indicates dependence and is present in both the dependee and dependent instructions. As disclosed at col. 9, lines 37-43, each instruction includes both depends bits and tells bits, which discloses first and second fields.).

Regarding claim 2, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the computing device comprises at least one of a processing unit or a machine interface (Apisdorf discloses, at col. 5, lines 16-18, a processor, i.e., a processing unit.).

Regarding claim 3, Apisdorf discloses the elements of claim 2, as discussed above. Apisdorf also discloses:
wherein the processing unit comprises one of: a central processing unit (CPU), graphics processing unit (GPU), domain-specific acceleration unit (DSA), or other instruction-based processing unit (Apisdorf discloses, at col. 6, lines 6-9, the processor includes processing elements that execute instructions, i.e., an instruction-based processing unit.).

Regarding claim 4, Apisdorf discloses the elements of claim 2, as discussed above. Apisdorf also discloses:
wherein the machine interface comprises one of: a machine interface for a domain-specific language interface, a machine interface for a general-purpose language interface, a machine interface for a language-level compiler intermediate representations (IR) interface, a machine interface for a language-neutral IR interface, a machine interface for a virtual instruction set architecture (ISA) interface, a machine interface for a instruction set architecture (ISA) interface, a machine interface for a microinstruction set architecture interface, or a machine interface for a defined set of operations interface (Apisdorf discloses, at col. 11, lines 9-18, an instruction having a particular format, which is understood to disclose an instruction set architecture.).

Regarding claim 5, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
storing a first parameter of the set of complementary parameters in a first internal storage of the computing device (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses a first instruction, include the dependence indicators, which discloses storing the dependence indicators, i.e., complementary parameters, in a first internal storage of the CPU.), and 
storing a second parameter of the set of complementary parameters in a second internal storage of the computing device (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses a second instruction, include the dependence indicators, which discloses storing the dependence indicators, i.e., complementary parameters, in a second internal storage of the CPU.).

Regarding claim 6, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
generating updated first and second instructions, wherein the updated first and second instructions include respective first and second parameters of the set of complementary parameters (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses first and second instructions, include the dependence indicators, which discloses generating updated first and second instructions.).

Regarding claim 7, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein defining the dependency comprises: determining, by the computing device, if an execution of the succeeding instruction is required to follow an execution of the preceding instruction (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependency between instructions, which discloses determining whether execution of a succeeding instruction is required to follow execution of a preceding instruction.).

Regarding claim 8, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the first and second instructions comprise either load, store, atomic, or cache maintenance instructions (Apisdorf discloses, at col. 3, lines 27-31, that dependent instructions involve one instruction (i.e., a succeeding instruction) using the results of another instruction (i.e., a preceding instruction), which discloses the preceding instruction comprises a store of the results and the succeeding instruction comprises a load of the results.).

Regarding claim 9, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the first instruction corresponds to a second succeeding instruction (Apisdorf discloses, at col. 9, lines 36-43, multiple dependent instructions can depend on a single dependee.).

Regarding claim 10, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the second instruction corresponds to a second preceding instruction (Apisdorf discloses, at col. 9, lines 36-43, a single dependent instruction can depend on multiple dependee instructions.).

Regarding claim 12, Apisdorf discloses the elements of claim 10, as discussed above. Apisdorf also discloses:
committing the first and second instructions to the memory and to a register file of the computing device (Apisdorf discloses, at col. 7, lines 25-27, the execution units write data to a register file, which discloses completing and committing the instructions. Apisdorf also discloses, at col. 5, lines 33-39, outputting results to memory.).

Regarding claim 13, Apisdorf discloses the elements of claim 10, as discussed above. Apisdorf also discloses:
wherein determining the dependency comprises: matching, by a mapping table, respective first and second keys corresponding to the first and second instructions, wherein the respective first and second keys are configured to store complementary parameters corresponding to the first and second instructions (Apisdorf discloses, at col. 11, lines 45-50, determining dependencies involves matching the instructions with associated dependency counter groups, which are mapping tables configured to store complementary parameters.), and  
wherein matching of the respective first and second keys corresponding to the first and second instructions comprises: in response to decoding the first instruction, a first register is associated to the decoded first instruction (Apisdorf discloses, at col. 7, lines 39-42, in response to decoding instructions, providing the instructions to execution units, which discloses assigning registers to be used in the execution of the instructions.); and 
in response to decoding the second instruction, the mapping table is configured to identify whether the second instruction includes a parameter of the complementary parameters (Apisdorf discloses, at col. 13, lines 5-10, determining, in response to the instructions being decoded, whether an instruction is indicated as being dependent, i.e., includes a parameter of the complementary parameters.).

Regarding claim 14, Apisdorf discloses the elements of claim 10, as discussed above. Apisdorf also discloses:
wherein the dependency is tracked for the duration of the first and second instructions (Apisdorf discloses, at col. 13, lines 21-25, executing the instruction once the dependency is resolved, which discloses tracking for the duration of the instructions.).

Regarding claim 16, Apisdorf discloses the elements of claim 10, as discussed above. Apisdorf also discloses:
receiving, at the computing device, a third instruction of the plurality of instructions, wherein the third instruction is arranged to prevent following instructions that define or apply dependencies to execute until the received instructions of the plurality of instructions that are associated as preceding or succeeding instructions are completed (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependee instruction, which is a preceding instruction upon which a subsequent instruction depends. The dependee instruction is arranged, by virtue of including dependence indicators, to prevent following instructions that are dependent from executing until the preceding instruction is completed.).

Regarding claim 17, Apisdorf discloses the elements of claim 10, as discussed above. Apisdorf also discloses:
receiving, at the computing device, a third instruction of the plurality of instructions, wherein the third instruction is arranged to prevent following instructions that define or apply an indicated key to execute until the received instructions of the plurality of instructions that define or apply the indicated key are completed (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependee instruction, which is a preceding instruction upon which a subsequent instruction depends. The dependee instruction is arranged to prevent following instructions that are dependent and include dependence indicators, from executing until the preceding instruction is completed.).

Regarding claim 18, Apisdorf discloses the elements of claim 10, as discussed above. Apisdorf also discloses:
receiving, at the computing device, a third instruction of the plurality of instructions, wherein the third instruction corresponds to a succeeding instruction of two other instructions of the plurality of instructions, and wherein the third instruction is arranged to be completed after the two other instructions are completed (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependent instruction, which is arranged to be completed after the preceding instruction is completed.).

Regarding claim 19, Apisdorf discloses the elements of claim 10, as discussed above. Apisdorf also discloses:
wherein the instruction-type comprise either both load, store, atomic, or cache maintenance instructions, and wherein the first and second instructions are either preceding or succeeding instructions to other instructions (Apisdorf discloses, at col. 3, lines 27-31, that dependent instructions involve one instruction (i.e., a succeeding instruction) using the results of another instruction (i.e., a preceding instruction), which discloses the preceding instruction comprises a store of the results and the succeeding instruction comprises a load of the results.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Apisdorf in view of US Publication No. 2008/0270749 by Ozer et al. (hereinafter referred to as “Ozer”) 
Regarding claim 15, Apisdorf discloses the elements of claim 10, as discussed above. Apisdorf does not explicitly disclose wherein the dependency is enforced in an issue queue or the write-back buffer.
However, in the same field of endeavor (e.g., instruction issuing) Ozer discloses:
wherein the dependency is enforced in the issue queue (Ozer discloses, at ¶ [0051], enforcing dependency checking in the issue control logic, which discloses an issue queue.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Apisdorf’s dependency checking to include performing the checking at issue, as disclosed by Ozer, because doing so merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Allowable Subject Matter
Claims 11 and 20 are allowable over the prior art. The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, alone or in combination, fails to teach or render obvious the following subject matter recited in claims 11 and 20 when considered in combination with the other limitations in those claims: “determining an instruction-type of the first and second instructions; selecting a stage of dependency enforcement based on the instruction-type, wherein stages of dependency enforcement comprise at least the issue queue or writeback buffer; sending the first and second instructions to an issue queue of the CPU; executing, at the issue queue or the writeback buffer of the CPU, the dependency enforcement of the first and second instructions based on the instruction-type.”

Response to Arguments
On page 11 of the response filed July 18, 2022 (“response”), the Applicant notes that the title has been amended. 
The Examiner maintains the objection to the specification based on the title failing to be descriptive of the claimed invention. The newly amended title states, “SYSTEMS AND METHODS FOR DETERMINING A DEPENDENCY OF INSTRUCTIONS.” The Examiner submits that the Applicant would not argue that determining dependency of instructions was invented long before the instant application. This begs the question, if it is not determining a dependency of instructions which the Applicant purports to have invented, then what is the current invention? The title sheds no light. The particular aspects considered to be inventive should be indicated in the title. Otherwise the title is of very little use, except perhaps to identify a field of invention, which is not the purpose of the title. For additional discussion, see MPEP § 606.

On page 12 of the response the Applicant argues, regarding the provisional non-statutory double patenting rejection, “Applicant respectfully submits that the Office's provisional non-statutory obviousness- type double patenting rejection of claim 1 as being premature. The Office has not indicated that all claims would be allowable if Applicant submits a Terminal Disclaimer to overcome the provisional double-patenting rejection. However, in the interest of advancing prosecution of the present application, Applicant states that it will execute and file a Terminal Disclaimer over co-pending application No. 16/820,446 if, upon reviewing the present (and any possible future) amendments, the Office determines that a Terminal Disclaimer is necessary, and the Office indicates that the claims would be allowable if such a Terminal Disclaimer is filed, overcoming the provisional non- statutory obviousness-type double patenting rejections. Thus, Applicant does not prematurely surrender rights, i.e., before knowing the scope of the claims to be allowed.”
Though fully considered, the Examiner respectfully disagrees. The rejection is not premature. The Applicant’s logic would indicate that any provisional double patenting rejection is premature, which is incorrect. The Applicant essentially requests that the rejection be held in abeyance until allowance, which is improper. 
Please see MPEP § 804(B) for a discussion of provisional double patenting rejections. As noted at MPEP § 804(I)(B)(1), “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.” 
As the Applicant’s response contains neither a terminal disclaimer nor a showing that the claims subject to the rejection are patentably distinct from the reference claims, the response is incomplete. 

On page 13 of the response the Applicant argues, regarding claim 1, “While Apisdorf describes depends and tells bits, the cited portions of Apisdorf are silent regarding, and therefore cannot teach, complementary parameters (that indicate the dependency of first and second instructions) that include the same values stored in instruction operand fields. Accordingly, Applicant respectfully submits that Apisdorf neither teaches nor suggests "generating, at a computing device,-complementary parameters indicating the dependency of the first and second instructions, wherein the complementary parameters comprise a same value stored: in the first instruction operand field of the preceding instruction, wherein the preceding instruction comprises at least two fields configured to store a set of complementary parameters, and in the second instruction operand field of the succeeding instruction, wherein the succeeding instruction comprises at least two fields configured to store the set of complementary parameters," as in claim 1.” 
Though fully considered, the Examiner respectfully disagrees. As discussed above, Apisdorf discloses, at col. 9, lines 37-43, each instruction includes both depends and tells bits. This discloses complementary parameters, preceding and succeeding instructions, and the instructions having two fields to store the complementary parameters. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 14 of the response the Applicant argues, with regard to claims 11 and 20, “Applicant respectfully submits that Apisdorf neither teaches nor suggests, inter alia, determining an instruction-type of the first and second instructions; selecting a stage of dependency enforcement based on the instruction- type, wherein stages of dependency enforcement comprise at least the issue queue or writeback buffer; sending the first and second instructions to an issue queue of the computing device; executing, at the issue queue or the writeback buffer of the computing device, the dependency enforcement of the first and second instructions based on the instruction-type; and completing, at the computing device, the first and second instructions," as recited in claim 11. Claim 20 has been amended in a similar manner as claim 11, and is patentable for similar reasons.” 
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for an indication of allowable subject matter.
On page 16-17 of the response the Applicant argues, “Claims 12-14 and 16-19 are also patentable over Apisdorf, since they depend from independent claim 11,” and “Claim 15 is also patentable over Apisdorf and Ozer since it depends from independent claim 11.”
Though fully considered, the Examiner respectfully disagrees. Claims 12-19 depend directly or indirectly from claim 1, not claim 11. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183